Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RCE filed on 06/24/2022 has been acknowledged. Claims 1-8 are currently pending and have been considered below. Claim 1 is independent claim. Claim 1 has been amended. No claim is added new.

Priority
The application claims foreign priority Taiwan TW107146835 filed on 12/24/2018.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Remarks and Response
Applicant’s arguments filed in the amendments on 06/24/2022 have been fully considered but are moot in view of new grounds of rejection. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

The claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites “the same effect, and all the effects are unified as the group effect”. It is not clear what is meant by “same effect”. The phrase “same” renders the claim vague and indefinite because the claim includes elements not actually disclosed (those encompassed by “same”) thereby rendering the scope of the claim unascertainable. MPEP 2173.05.
Claims 2-8 are dependent claims that are dependent on claim 1 and have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore they are rejected based on the same rationale as applied to the parent claim above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Phan (US Patent Application Publication No 2020/0214052 A1) in view of Choi (US Patent Application Publication No 2017/0201854 A1). 

Regarding Claim 1, Van Phan discloses 
a control method for an electronic device, applied to a host device, the control method comprising (Van Phan, Fig-6, ¶[0075] & ¶[0079]): 
establishing, by the host device, a group and setting an effect with respect to the group (Van Phan, ¶[0083], the master device could be called a host device and slave device could be called a field device.  The parameters may include one or more security keys, information on distribution of tasks between an access node and the network controller in handling connection request, quality of service classification for the user context. ¶[0084], upon generating the parameters of the user context, the network controller may activate the user context by transmitting the user context to the access node); 
determining, by the host device, whether a client device joins in the group or not (Van Phan, ¶[0085], upon completing the activation of the user context, the access node may start paging for the master device in order to request the master device to join the user context. The network controller can also configure the access node to handle the connection requests of the slave device by providing the security information for authentication, authorization and admission control of the slave device. ¶[0087], upon determining to admit the slave device to join the user context, the access node establishes and configures a radio bearer for the slave device); and 
transmitting, by the host device, a synchronization signal at a predetermined time interval to the client device in the group to synchronize timing of the effect of the host device and the client device when the client device joins in the group (Van Phan, ¶[0107] & ¶[0110], the access node and the network controller may share the timing information as it becomes available to either node and, as a consequence, all the entities involved in serving the networking group may be synchronized to the clock of the networking group. When a new device requests is joined to the user context, the new device may be provided by the access node and / or the network controller with the timing information. Accordingly, the slave device becomes aware of the clock or other timing information, is capable of synchronizing to the networking group even without detecting any other device of the networking group).
Van Phan does not explicitly teach the following limitation that Choi teaches:
wherein the host device is included in the group (Choi, Fig-1, ¶[0057], a wireless communication system includes at least one server device and at least one client device. Fig-10, Fig-11, ¶[0361]- ¶[0364], the control device 200 instructs a group A including group devices G1 to G5 to perform a specific operation); and
wherein the host device and the client device generate the same effect, and all the effects are unified as the group effect (Choi, Fig-11, ¶[0362], at points of time t1, t2, t3, t4 and t5, the control device 200 may instruct the group devices G1, G2, G3, G4 and G5 to perform the specific operation. Fig-16, ¶[0420]- ¶[0428], assuming that group devices are light devices, a user may want an operation for sequentially turning on the light devices).
Van Phan in view of Choi are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “controlling devices in a group network”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Van Phan in view of Choi to include the idea of a first device controlled by a control device in a group including the first device and a plurality of devices. The modification will allow various devices to be wirelessly connected to exchange data.

Regarding Claim 2, Van Phan in view of Choi discloses the control method according to claim 1, wherein the electronic device is a handheld electronic device (Van Phan, ¶[0073], the machine type communication (MTC) may comprise a mobile phone, smart phone, tablet computer, laptop or other devices used for user communication with the radio communication network. ¶[0122], the apparatus may comprise a communication control circuitry, at least a processor, memory and computer program code).

Regarding Claim 5, Van Phan in view of Choi discloses the control method according to claim 1, wherein the step of establishing the group by the host device comprises: 
setting a group password (Van Phan, ¶[0083], the specification may include an identifier of the networking group. The network controller may generate the user context by selecting a cellular network identifier for the user context and parameters of the user context. The parameters may include one or more security keys, information on distribution of tasks etc); and 
broadcasting a group message via a local area network (Van Phan, ¶[0084], upon activation of the user context and establishing the required bearer service, the access node may in step 506 announce the presence of the user context . Step 506 may comprise broadcasting a radio signal indicating the availability of the user context. ¶[0069], the access node may be an evolved Node B as in the LTE and LTE - A, an access point of an IEEE 802.11 - based network (Wi - Fi or wireless local area network, WLAN)).

Regarding Claim 6, Van Phan in view of Choi discloses the control method according to claim 5, wherein the step of determining by the host device whether the client device joins in the group or not comprises: 
detecting, by the client device, the group message and determining the host device (Van Phan, ¶[0085], upon completing the activation of the user context, the access node may start paging for the master device in order to request the master device to join the user context. The network controller can also configure the access node to handle the connection requests of the slave device by providing the security information for authentication, authorization and admission control of the slave device. ¶[0087], upon determining to admit the slave device to join the user context, the access node establishes and configures a radio bearer for the slave device); 
transmitting, by the client device, a join request to the host device (Van Phan, ¶[0085], upon completing the activation of the user context, the access node may start paging for the master device in order to request the master device to join the user context. The network controller can also configure the access node to handle the connection requests of the slave device by providing the security information for authentication, authorization and admission control of the slave device. ¶[0087], upon determining to admit the slave device to join the user context, the access node establishes and configures a radio bearer for the slave device); and 
performing, by the host device, identity verification by using the group password (Van Phan, ¶[0083], the specification may include an identifier of the networking group. The network controller may generate the user context by selecting a cellular network identifier for the user context and parameters of the user context. The parameters may include one or more security keys, information on distribution of tasks etc).

Regarding Claim 7, Van Phan in view of Choi discloses the control method according to claim 5, wherein the local area network is a WiFi network (Van Phan, ¶[0069], the access node may be an evolved Node B as in the LTE and LTE - A, an access point of an IEEE 802.11 - based network (Wi - Fi or wireless local area network, WLAN)).

Regarding Claim 8, Van Phan in view of Choi discloses the control method according to claim I. further comprising: 
designating, by the host device when receiving an exit instruction, one of client devices in the group as a successor host device to transmit the synchronization signal at the predetermined time interval to the client device (Van Phan, ¶[0107] & ¶[0110], the access node and the network controller may share the timing information as it becomes available to either node and, as a consequence, all the entities involved in serving the networking group may be synchronized to the clock of the networking group. When a new device requests is joined to the user context, the new device may be provided by the access node and / or the network controller with the timing information. Accordingly, the slave device becomes aware of the clock or other timing information, is capable of synchronizing to the networking group even without detecting any other device of the networking group).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Phan (US Patent Application Publication No 2020/0214052 A1) in view of Choi (US Patent Application Publication No 2017/0201854 A1) and further in view of Zenoff (US Patent Application Publication No 2016/0018846 A1). 

Regarding Claim 3, Van Phan in view of Choi does not teach the following limitation that Zenoff discloses 
the control method according to claim 1, wherein the synchronization signal is a light-emitting control signal to control the client device in the group to emit light (Zenoff, ¶[0119], Fig-2, the sensor 202 can capture various signals from the user or an environment of the user, such as light or sound. ¶[0174], the display is light sensitive). 
Van Phan in view of Choi and further in view of Zenoff are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “wireless communication and synchronization between server and client”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Van Phan in view of Choi and further in view of Zenoff to include the idea of transmitting light and sound wave in response to any synchronizing signal while accessing or joining access node or network. The modification will reduce any fraudulent user to get access to the designated network.
Regarding Claim 4, Van Phan in view of Choi does not disclose the following limitation that Zenoff teaches:
the control method according to claim 1, wherein the synchronization signal is a sound production control signal to control the client device in the group to produce a sound (Zenoff, ¶[0119], ¶[0177], ¶[0282], the audio circuitry receives audio data from the peripherals interface, converts the audio data to an electrical signal, and transmits the electrical signal to the speaker. The speaker converts the electrical signal to human audible sound waves).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WASIKA NIPA/           Primary Examiner, Art Unit 2433